Citation Nr: 1115108	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-42 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1956 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied individual unemployability.  

The Board finds that the Veteran's August 2008 statement should be considered as a notice of disagreement with the original May 2008 RO decision.  The Veteran's claim has been developed continuously since that time and a statement of the case and supplemental statement of the case have been issued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file suggests that the Veteran is in receipt of Social Security Administration (SSA) benefits.  VA must make a reasonable effort to obtain relevant records, which include the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the duty to assist did not include obtaining SSA records where VA had a copy of the decision, and there was no evidence that the decision addressed the disability at issue in the appeal).  Specifically, the Veteran's 2007 federal tax return shows that he received $13,146 as Social Security Benefits.  The Veteran should be asked to clarify what kind of benefits he is receiving.  If the Veteran is receiving SSA benefits due to disability, the SSA records would be relevant and should be obtained.  

Two opinions submitted by the Veteran state that the Veteran is unable to be gainfully employed due to his service-connected asbestosis.  In contrast, various VA treatment records during the appeal period have shown that the Veteran is working part-time as an electrician.  
The Veteran has not been afforded a VA examination to determine whether his only service-connected disability, asbestosis with restrictive disease, renders him unable to secure or follow a substantially gainful occupation.  For these reasons, the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all records of medical treatment and examination associated with any grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If any requested records are unavailable, documentation to that effect should be added to the claims file.

2.  After item #1 has been completed, the Veteran should then be afforded a VA medical examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected asbestosis with restrictive disease.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should also provide an opinion as to whether this disability renders the Veteran unable to secure or follow a substantially gainful occupation.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim of TDIU should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


